Name: Commission Regulation (EC) NoÃ 295/2005 of 22 February 2005 amending, for the third time, Council Regulation (EC) NoÃ 1763/2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY)
 Type: Regulation
 Subject Matter: United Nations;  criminal law;  international affairs;  civil law
 Date Published: nan

 23.2.2005 EN Official Journal of the European Union L 50/5 COMMISSION REGULATION (EC) No 295/2005 of 22 February 2005 amending, for the third time, Council Regulation (EC) No 1763/2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1763/2004 imposing certain restrictive measures in support of effective implementation of the mandate of the International Criminal Tribunal for the former Yugoslavia (ICTY) (1), and in particular Article 10(a) thereof, Whereas: (1) Annex I to Regulation (EC) No 1763/2004 lists the persons covered by the freezing of funds and economic resources under that Regulation. (2) The Commission is empowered to amend that Annex, taking into account Council Decisions implementing Common Position 2004/694/CFSP of 11 October 2004 on further measures in support of the effective implementation of the mandate of ICTY (2). Council Decision 2005/148/CFSP (3) implements that Common Position. Annex I to Regulation (EC) No 1763/2004 should, therefore, be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EC) No 1763/2004 is hereby amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 22 February 2005. For the Commission Benita FERRERO-WALDNER Member of the Commission (1) OJ L 315, 14.10.2004, p. 14. Regulation as last amended by Commission Regulation (EC) No 2233/2004 (OJ L 379, 24.12.2004, p. 75). (2) OJ L 315, 14.10.2004, p. 52. (3) OJ L 49, 22.2.2005, p. 34. ANNEX The following persons shall be removed from Annex I to Regulation (EC) No 1763/2004: 1. Lazarevic, Vladimir. Date of birth: 23.3.1949. Place of birth: Grncar, Serbia and Montenegro. Nationality: Serbia and Montenegro. 2. Todovic, Savo. Date of birth: 11.12.1952. Place of birth: Foca, Bosnia and Herzegovina. Nationality: Bosnia and Herzegovina.